NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 24 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DANIEL L. BREESE,                               No. 20-16020

                Plaintiff-Appellant,            D.C. No. 2:19-cv-01026-MTL-
                                                ESW
 v.

CORRECTIONAL HEALTH, Medical                    MEMORANDUM*
Provider Contracted; et al.,

                Defendants,

and

UNKNOWN PARTY, Medical Staff Nurse;
et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Michael T. Liburdi, District Judge, Presiding

                           Submitted August 17, 2021**

Before:      SILVERMAN, CHRISTEN, and LEE, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Arizona state prisoner Daniel L. Breese appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging inadequate

medical care while he was a pretrial detainee. We have jurisdiction under 28

U.S.C. § 1291. We review de novo the district court’s dismissal under 28 U.S.C.

§ 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We reverse and

remand.

      The district court dismissed Breese’s claims for deliberate indifference

regarding defendants’ treatment of Breese’s back condition because Breese failed

to state a plausible claim. However, Breese alleged that he informed Doe medical

staffers about pain in his back where he had recently had surgery, and provided the

sheriffs with instructions for post-operative back care that the jail medical staff

failed to follow. Liberally construed, these allegations “are sufficient to warrant

ordering [defendants] to file an answer.” Wilhelm v. Rotman, 680 F.3d 1113, 1116

(9th Cir. 2012); see also Gordon v. County of Orange, 888 F.3d 1118, 1124-25

(9th Cir. 2018) (Fourteenth Amendment claim for inadequate medical care

involves objective deliberate indifference). We therefore reverse the judgment and

remand for further proceedings.

      REVERSED and REMANDED.




                                           2                                    20-16020